 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEAN MARC VAN DEN HEUVEL,                          No. 2:19-cv-01418-MCE-CKD PS
12                       Plaintiff,
13            v.                                         ORDER
14    PLACERVILLE SELF STORAGE, et al.,
15                       Defendants.
16

17          Plaintiff has not paid the fee ordinarily required to file an action in this court, and has filed

18   an incomplete application to proceed without prepayment of fees. See 28 U.S.C. §§ 1914(a),

19   1915(a). Plaintiff’s application indicates that he receives disability or worker’s compensation

20   payments but does not describe the source of money and state the amount he received and what

21   he expects to receive in the future per the directions in section 3. (ECF No. 2 at 1.) Plaintiff also

22   submitted an unsigned application. (ECF No. 2 at 2.)

23          Plaintiff will be provided the opportunity to submit either the appropriate, signed affidavit

24   in support of a request to proceed in forma pauperis or the appropriate filing fee.

25          Moreover, the federal courts are courts of limited jurisdiction. In the absence of a basis

26   for federal jurisdiction, plaintiff’s claims cannot proceed in this venue. Plaintiff is advised that

27   there is no basis for federal subject matter jurisdiction evident in the complaint. Diversity

28   jurisdiction is also lacking because the parties are not diverse. Thus, if his application to proceed
                                                         1
 1   in forma pauperis is denied and/or he elects to pay the filing fee, plaintiff will be ordered to show

 2   cause why this action should not be dismissed for lack of jurisdiction.

 3             In accordance with the above, IT IS HEREBY ORDERED that:

 4             1. Plaintiff shall submit, within fourteen days from the date of this order, either a

 5   completed application and signed affidavit in support of his request to proceed in forma pauperis

 6   on the form provided by the Clerk of Court, or the appropriate filing fee; plaintiff’s failure to

 7   comply with this order will result in a recommendation that this action be dismissed; and

 8             2. The Clerk of Court is directed to send plaintiff a new Application to Proceed In Forma

 9   Pauperis.

10   Dated: August 2, 2019
                                                         _____________________________________
11
                                                         CAROLYN K. DELANEY
12                                                       UNITED STATES MAGISTRATE JUDGE

13

14

15   15 vandenheuvel1418.ifp-incompl

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
